Citation Nr: 1229731	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-00 525	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and post-traumatic stress disorder (PTSD), to include as secondary to service-connected seizure disorder.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected seizure disorder.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from February 1978 to February 1981. 

Historically, a June 2000 Board decision denied service connection for bilateral hearing loss, granted service connection for a seizure disorder and remanded claims for service connection for hypertension and for a psychiatric disorder manifested by anxiety and depression.  Following a 2003 Board remand for compliance with the Veterans Claims Assistance Act of 2000 (VCAA), a July 2004 Board decision denied service connection for an acquired psychiatric disorder and remanded the claim for service connection for hypertension.  Thereafter, a February 2005 Board decision denied service connection for hypertension.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2005 and March 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  The June 2005 rating decision denied an increased rating for the Veteran's service-connected seizure disorder, denied a TDIU rating, and determined that new and material evidence to reopen claims for service connection for anxiety disorder and for hypertension had not been received.  The Veteran perfected an appeal from that decision.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In October 2005, the Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record. 

A March 2006 rating decision addressed the claims for service connection for anxiety disorder and for hypertension, both as secondary to service-connected seizure disorder, on the merits. 

In December 2008, the Board reopened the Veteran's claim for service connection for anxiety disorder and remanded that claim as well as the application to reopen a claim for service connection for hypertension, a claim for a rating greater than 10 percent for service-connected seizure disorder, and entitlement to a TDIU rating for further action, to include additional development of the evidence.  

The Board remanded the case in November 2009, to provide the Veteran with the opportunity to submitted testimony.  This was done before the undersigned Veterans Law Judge (VLJ) in March 2010, sitting at Pittsburgh, Pennsylvania.  A transcript thereof is on file.  

A September 2010 Board decision granted an increase from 10 percent to 20 percent for the service-connected seizure disorder and found that new and material evidence had been submitted to reopen the claim for service connection for hypertension.  On de novo consideration of the claims for service connection for hypertension and an acquired psychiatric disorder, those claims and the TDIU rating claim were remanded for evidentiary development.  

The case has now been returned to the Board.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  PTSD was not diagnosed during the Veteran's military service, he did not engage in combat with the enemy, he was not a POW and did not sustain a personal assault during service, and he had no fear of hostile military or terrorist activity.  

2.  The Veteran has no corroborated inservice stressor but has related both preservice and postservice stressors, including having been severely beaten during a period of postservice incarceration, and his current diagnosis of PTSD is based upon preservice and postservice stressors and there is no diagnosis of PTSD based upon an inservice stressor.  

3.  An acquired psychiatric disorder, to include an anxiety disorder, is first demonstrated years after active service but is aggravated by the Veteran's service-connected seizure disorder.  

4.  Chronic hypertension is first demonstrated years after active service but is aggravated beyond it natural progression by the Veteran's acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during active service nor may a psychosis be presumed to have been so incurred, and PTSD is not proximately due to or aggravated by a service-connected seizure disorder.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304(f), 3.307, 3.309, 3.310 (2011).  

2.  An acquired psychiatric disorder, to include an anxiety disorder, other than PTSD is aggravated by a service-connected seizure disorder.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2011).  

2.  Hypertension is aggravated beyond its natural progression by service-connected acquired psychiatric disorder, to include an anxiety disorder, other than PTSD.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice by letter, dated in June 2005.  He was notified of the evidence needed to substantiate claims of service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection claim and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  

Additional VCAA notification letters were provided to the Veteran in December 2005, February 2006, January 2007 and January 2009.  

The Veteran was informed by letters dated in January 2007 and January 2009 that an appropriate disability rating and effective date would be assigned if his claims were granted.  Dingess, Id.  

By RO letter in February 2006 the Veteran was informed of what was needed to substantiate the claim for a TDIU rating and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records. 

And all of this was prior to the most recent readjudication of the claims in the June 2012 Supplemental SOC (SSOC).  An error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication); see also Prickett, 20 Vet. App. at 377-78.  

Duty to Assist

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The Veteran's service treatment records (STRs) are on file as are his VA treatment records.  Also, private clinical records are on file and the Veteran and his wife twice testified in support of his claims.  The records of the Veteran's claim for disability benefits with the Social Security Administration (SSA) are on file.  

Following remand of the case in September 2010, in September 2011 the Veteran was sent notification asking him to submit additional evidence in support of all of his claims on appeal.  In response he provided a release for records from Dr. W. T. and, thereafter, records from that physician were obtained and associated with the claims files.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Here, the Veteran has been afforded VA examinations in conjunction with his service connection claims.  Most recently, VA opinions were obtained in December 2011, April 2012, and June 2012.  

The reports of VA examinations and evaluation of the evidence on file have yielded informed medical opinions.  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

And all this was in substantial compliance with the Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

During the March 2010 Board hearing, the presiding VLJ sought to identify pertinent evidence not on file that might substantiate the claims.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the DRO or Board hearings.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  


Background

The STRS reflect that in February 1978 the Veteran was initially disqualified from military service because he was thought to have hypertension.  It was determined that he should undergo three days of blood pressure checks to determine whether or not this diagnosis was warranted. 

Medical records obtained from the Veteran's private physician, Dr. N. T., reflect that the Veteran was referred for three days of blood pressure readings to determine whether a diagnosis of hypertension was warranted.  Blood pressure readings from February 8, 1978, to February 11, 1978, were as follows: 160/84, 148/90, 154/84, and 154/84.  In a clinical record dated February 11, 1978, the physician concluded that the Veteran "did not even have labile hypertension."  The physician found that the Veteran in fact had a vasomotor problem secondary to a mild anxiety condition. 

The Veteran was subsequently accepted into military service.  At enlistment, the Veteran was not reported to have any sort of psychiatric condition.  

The STRs are negative for any further findings or diagnoses regarding the Veteran's blood pressure until October 1979, at which time he was admitted on an emergency basis complaining of nervous tension.  It was noted that he had a history of hypertension due to anxiety.  An examination revealed that his blood pressure was 148/86 while sitting and 128/60 while lying down.  An examiner noted that the Veteran was being referred for a consultation with mental hygiene. 

In October 1979 it was noted that it might become necessary to prescribe medication in the future for treatment of the anxiety, which was characterized as moderate to severe.  

Recently submitted by the Veteran and received, in 2011, is a photocopy of a letter from the Veteran to his mother.  In that letter the Veteran stated that at the recommendation of another person the Veteran had gone to a dispensary to see a mental hygienist about why he became nervous.  He had hoped to see a doctor but had seen an "E-2" who had told the Veteran that it was all in his head.  

The STRs show that in June 1980 the Veteran was treated for what was ultimately diagnosed as an anxiety attack.  The progress note reflects that the Veteran had been told by a flight attendant that he had suffered a seizure on board a plane.  His symptoms prior to the episode included nausea, vomiting, and weakness.  In addition, he was noted to have been hyperventilating. 

In July 1980, during service, while being treated for a small cut on the left hand, the Veteran suddenly started complaining of an upset stomach and dizziness and appeared to begin to faint.  Although he was initially diagnosed as having a probable seizure disorder, further evaluation resulted in a diagnosis of probable true faint. 

A DA Form 2496, Disposition Form, reflects that the Veteran waived his right to undergo a separation examination.  However, a review of his records was performed in December 1980 prior to his separation.  In the progress note documenting this review, it was acknowledged that there were several entries of anxiety attacks, most recently in June 1980 while the Veteran was having a laceration stitched.  

The treatment records obtained from the Veteran's private physician from February 1981 to December 1981 are negative for any diagnoses of hypertension or high blood pressure.  

In an annual physical conducted in January 1982 for continuation in Reserves the Veteran's heart and vascular system were normal.  His blood pressure was 126/84 while sitting, 120/80 while recumbent, and 130/80 while standing.  It was indicated that the Veteran had a mild nerve problem which was well controlled

A medical examination for enlistment into the National Guard in January 1983 noted that the Veteran's heart and vascular system were normal.  His blood pressure was 120/74 while sitting. 

Private treatment records obtained in support of the Veteran's claim also include references to treatment for "passing out" episodes.  In November 1985, after one of such episodes, the Veteran was diagnosed as having a seizure disorder, complex, partial type. 

A December 1985 discharge summary shows that the Veteran was admitted to a private hospital after complaining of passing out episodes.  No findings of hypertension or high blood pressure were noted. 

In a March 1990 clinical note, the Veteran's private physician noted that his blood pressure was elevated.  In May 1990, the examiner noted that the Veteran had no risks of heart disease except for his nervousness with "probably anxiety induced blood pressure."  In a May 1991 clinical note, the physician noted that the Veteran was undergoing a follow-up examination in regard to hypertension. 

On VA psychiatric examination in December 1996 the Veteran reported that he had had problems with anxiety attacks since he was a young child.  The attacks were usually manifested by hand tremors, palpitations, an overwhelming feeling of fear, and sweaty hands.  According to the Veteran, these attacks showed up in a more obvious form in terms of frequency and intensity when he was in Basic Training.  As a result, he requested to be relieved of military service, but he was merely ignored and dismissed.  He continued to experience problems with anxiety attacks throughout his military service, but never sought any formal psychiatric treatment.  He further reported using alcohol as a means of sedation and prevention of anxiety attacks. 

The overall clinical impression, based on a review of the available medical records as well as the currently conducted clinical examination, was that the Veteran was had the following disorders: generalized anxiety disorder, chronic, severe, currently in good remission; major depressive disorder, chronic, severe, secondary to generalized anxiety disorder, and currently in good remission; and alcohol abuse and dependence, marked, remote, currently in full remission. 

A private medical statement dated in July 1998 reflects diagnosis of anxiety and partial complex seizures of mesio-temporal origin.  He had a dysthymic disorder which might be post-traumatic in nature.  

On VA examination in October 1998, following a review of the claims folder and examination of the Veteran, the examining physician expressed the opinion that the Veteran's seizure disorder was related to service. 

In a July 2000 rating decision, service connection was established for a seizure disorder and a 10 percent rating was assigned. 

On VA examination in May 2002 the Veteran denied receiving psychiatric treatment between 1987 and 1995, but 1995 he had been admitted to a private hospital for treatment of depression.   

The examiner diagnosed dysthymic disorder and personality disorder not otherwise specified with borderline and passive dependent features.  

The examiner opined that the Veteran's psychiatric symptomatology was in "partial to good" remission due in part to effective treatment with psychotropic medication.  The Veteran did not display symptoms of an anxiety disorder but, rather, he had a persistent and progressive mood disorder.  The examiner stated that there was little evidence to suggest that the mild anxiety symptoms that the Veteran experienced in service were related to his current mood disorder symptomatology.  Also, there was no evidence that his anxiety, which preexisted service, was exacerbated thereby.  The examiner stated that the bulk of the Veteran's psychiatric pathology was related to his characterological and personality disorders.  

On VA examination in March 2005 for evaluation of seizure disorder only the Veteran's temporary folder was available for review.  The examiner opined that it was "not at all likely" that the Veteran's seizure disorder had increased in severity and that it was "highly questionable" whether the Veteran was actually experiencing a seizure disorder. 

In September 2005, the Veteran's driving privileges were revoked because of his loss of consciousness condition. 

During the October 2005 DRO hearing the Veteran testified that he was experienced seizures on a daily basis.  His wife, a nurse, testified that the Veteran has 1 to 2 minor seizures per day and has had 4 major seizures in the last 6 months, although no major seizures since the Veteran's medication was changed in January 2005.  He testified that he had last worked in 1998.  He had been in a vehicular accident in April.  He felt that his hypertension, which started during military service and for which he took medication, was due to his seizures because when he had seizures his blood pressure shot up.  He did not know if his hypertension was due to or aggravated by his seizures or his medication for seizures.  He was also claiming that his anxiety disorder began during service and was also due to his seizures.  When he had had violent tremors during service he had reported it to a drill instructor who had made fun of the Veteran while in formation.  He did not know if this (the tremors) was the start of his seizure disorder.  On another occasion while in advanced infantry training he had sought out a drill instruction because he thought he was having a nervous breakdown but he had been ignored.  So, he had written a letter to his mother asking her to go to a doctor to find some way to get the Veteran out of military service.  He had then self-medicated with alcohol during service.  However, his problems with anxiety continued after service.  He had last worked in 1998 as a van driver.  Having a driver's license was necessary for his livelihood.  He had lost his driver's license after a vehicular accident in April 2005.  After that he had been told by a physician not to work anymore and he had not tried to find a job.  However, with medical certification that he was seizure free he might be able to get his driver's license back.  He had been told by doctors that sleep apnea contributed to his being unable to work.  

Recently received treatment records from the Veteran's private physician, Dr. W. T. reflect that in January 2006 the Veteran desire completion of a form for reinstatement of his driver's license.  The assessments were diabetes mellitus and mildly elevated hypertension.  The physician did not complete the form because the physician felt that these "minor seizures" might impair the Veteran's ability to be aware when driving.  The physician noted that the Veteran had asked the physician to write a letter stating that the Veteran's anxiety and depression might be related to his seizure disorder.  The Veteran stated that his seizure disorder started in 1979 or 1980 when he was returning home from leave while in military service.  He had developed anxiety and depression at that time.  The physician indicated that a letter would be written.  

A January 2006 letter from Dr. W. T., a private physician, states that the Veteran developed a seizure disorder in 1979 or 1980 when he was returning home on leave from the military and that soon after the onset of the seizures he developed anxiety and depression, which had persisted since that time.  After noting that the Veteran's seizure disorder has been determined to be related to his military service, Dr. T. opined that it is possible that the Veteran's anxiety and depression" may be", at least in part, caused by his seizure disorder.  Dr. T. explained that the Veteran stated that he had felt anxious and depressed regarding the seizures and, in this way, the anxiety and depression may be related to military service. 

A VA examiner stated in January 2006 that the Veteran's claim file was reviewed.  It was noted, in part, that the December 1996 VA examination had yielded diagnoses of a chronic generalized anxiety disorder; a chronic major depressive disorder secondary to the generalized anxiety disorder; remote alcohol abuse and dependence in full remission; and a passive-dependent personality disorder.  The results of the May 2002 VA psychiatric examination were also noted.  Also, an initial evaluation by the Veteran's treating VA psychiatrist in February 2005 had yielded an impression of post-traumatic stress disorder (PTSD) and a major depressive disorder, as well as a borderline personality disorder.  That psychiatrist had changed the diagnosis of a major depressive disorder along the course of treatment to a bipolar disorder because the Veteran had experienced a manic period.  

The Veteran reported that he felt that he had developed a psychiatric disorder during service because he had a really difficult time when he was first in service and he had tried to get discharged.  He reported that he had felt humiliated by drill instructors because he had a tremor secondary to anxiety.  When he went through advanced infantry training he tried to get discharged again and claimed that at that time he had taken an entire bottle of aspirin in an attempted overdose.  Upon recovering from this he had not told anyone of what he had done or why.  He also reported that he self-medicated himself with alcohol throughout this time during service until he had attacked someone while intoxicated and had stopped drinking.  He reported that he had been anxious even as a child and had had significant trouble with anxiety such that before enlistment he was treated with medication for hypertension by his family physician.  He reported that he had not seen any formal mental health professionals until about 1982 or 1983 and was diagnosed around that time with anxiety and depression.  He had been treated, off and on, over the next 20 or more years.  In 1995, after taking an overdose of Ambien, he was hospitalized, had psychotic symptoms at that time, and had electroconvulsive therapy.  He had not been psychiatrically hospitalized since then.  

The examiner reported that the Veteran had had symptoms of anxiety which occurred, basically, everyday and had occurred for most of the Veteran's life.  His depressive symptoms seemed less common.  His wife worked as a licensed practical nurse in a family physician's practice.  He had recently been diagnosed with diabetes mellitus but did not take insulin.  He had also been diagnosed with a familial tremor.  

During the mental status examination the Veteran described panic attacks with an agoraphobic component but given the pervasiveness of his anxiety during his lifetime it was not believed that this was necessarily a separate diagnosis.  He had obviously had significant difficulty with depression, depressed mood, and anxiety throughout much of his life.  He had had impaired impulse control.  He had served 18 months in a county jail for attacking a police officer and this was where he had had his traumatic experiences that resulted in his ongoing PTSD.  

The examiner opined that the Veteran's anxiety disorder was not at all related to or caused by the Veteran's service-connected seizures.  These could be two separate phenomenon that did not have much to do with each other except that it was possible that his seizure disorder could be aggravated by extreme anxiety states.  The examiner agreed with prior evaluators that the Veteran had been experiencing anxiety prior to his military service and that this had some characterological basis to it as well.  The diagnoses were a bipolar disorder with past psychotic features; generalized anxiety disorder with panic features; PTSD; a remote history of alcohol abuse and dependence, in full remission; a personality disorder, not otherwise specified; a seizure disorder; noninsulin-dependent diabetes mellitus; familial tremor; hypertension; as well as possible irritable bowel syndrome (IBS).  

VA outpatient treatment (VAOPT) records show that in February 2007 the Veteran reported having dreams, flashbacks, and nightmares of his having been beaten by fellow inmates when he was incarcerated in 1999.  In March 2008 he reported having flashbacks of things that happened in his childhood and his getting beat up in jail in 1999.  

At the March 2010 travel Board hearing the Veteran testified that he had had seizures during service upon a flight back to Germany and later when seeking medical attention for a finger laceration.  Pages 3 and 4 of the transcript.  He also had essential tremors.  Page 4.  His wife testified that she was a licensed practical nurse.  Page 6.  A treating VA physician had stated that the Veteran's psychiatric disability, which had been variously diagnosed, could be related to his service-connected seizure disorder.  Page 13.  Shortly after his service discharge, in 1981 the Veteran's physician had treated the seizures as if they were panic attacks.  The Veteran felt that they were one and the same.  He had anxiety when he had his seizures.  Page 14.  He had not specifically sought treatment during service for anxiety and "never saw anybody."  Page 15.  He had had essential tremors even during basic training.  Page 17.  So, he had self-medicated with alcohol.  A drill instructor had made a "spectacle" of the Veteran in front of others.  Page 18.  However, the Veteran's wife testified that they had been married for 23 years and during that time he had never been dependent on alcohol.  Page 20.  

The Veteran testified that his hypertension preceded his military service which was the reason he was initially rejected for entrance into military service.  He had had to pay for an evaluation to get testing done to show that everything was alright and allow him to enter active service.  Page 21.  But after this, he still had elevated blood pressure and he was allowed to enter active service even though he had hypertension.  However, at no time during active service had he received any treatment for hypertension.  Page 22.  He had not taken medication for hypertension prior to military service and prior to attempting to enter military service he had not known that he had hypertension.  Page 23.  His wife testified that he had first taken medication for hypertension in 1988.  Page 24.  At that time his blood pressure had been 190/89.  It was observed that the STRs did not indicate that the Veteran had been evaluated for hypertension during service.  Page 25.  The Veteran testified that when he had a seizure his blood pressure went up.  Page 27.  The Veteran's wife testified that in her opinion, as a nurse, the Veteran's hypertension was aggravated by his seizure disorder.  Page 28.  

In an April 2010 statement the Veteran's private physician, Dr. W. T. reported that he had a seizure disorder and hypertension.  His blood pressures had been elevated recently, and these elevated blood pressures "may increase the frequency or severity of his seizures.  He had been unable to work because of the seizures."  

In December 2011 the Veteran's claims files were reviewed to assess the etiology of the Veteran's hypertension.  It was noted that the Veteran now took medication for hypertension.  It was reported that the Veteran's hypertension did not impact his ability to work.  It was opined that the hypertension was at least as likely as not (50 percent or greater probability) incurred in or caused by an inservice event or illness.  It was note that the Veteran's family physician, Dr. W. T. had submitted a letter stating that the Veteran's anxiety was caused by his seizure disorder.  As to secondary service connection, it was stated that the hypertension was at least as likely as not (50 percent probability or greater) proximately due to or the result of the service-connected seizure disorder.  As to the rationale, it was stated that the Veteran's hypertension was aggravated by his anxiety and, so, indirectly the service-connected seizure disorder aggravated his hypertension.  

On VA psychiatric evaluation in April 2012 by a doctorate level psychologist it was noted that the Veteran had received diagnoses of a bipolar disorder without psychotic features, a generalized anxiety disorder, and PTSD (not considered service-connected primarily due to neglect and various abuses as a child).  He also had diagnoses of a seizure disorder, diabetes mellitus type II, familial tremors, sleep apnea, and irritable bowel syndrome.  The bipolar disorder was responsible for emotional highs and lows.  The generalized anxiety disorder as well as PTSD caused more specific anxiety.  All three of these psychiatric conditions made it difficult to effectively interact with others socially or occupationally, or both.  Together, these produced total occupational and social impairment.  It was possible to differentiate which portion of occupational and social impairment was due to each psychiatric disorder in that all three conditions equally contributed to difficulty interacting with others, both within the general public and interpersonally with family members and limited friends.  Also, the Veteran was unable to sustain gainful employment for the same reasons.  It was reported that he had not been gainfully employed since about 1996 or 1997 due to both medical and psychological reasons.  

The April 2012 VA psychologist specifically referred to the report of January 2006 for a summarization of background information up until the time of that examination.  The current evaluator stated that in his professional opinion there was no direct "condition" between the Veteran's seizure disorder and any of his diagnosed Axis I disorders.  He had experienced nonservice-connected PTSD, bipolar disorder, and generalized anxiety disorder prior to his diagnosed seizure disorder.   

Subsequently, the claims files were reviewed by another VA physician in June 2012 with respect to the claim for service connection for hypertension.  It was reported that a baseline for the severity of hypertension prior to any aggravation could not be determined.  It was stated that:

The medical evidence is not sufficient to support a determination of a baseline level of severity.  However, the [V]eteran's hypertension is aggravated by his anxiety, so, indirectly, the seizure disorder aggravates the [V]eteran's hypertension.  Veteran [sic] reports hypertension since the late 1970s.  Veteran [sic] reported anxiety since late 1970s.  He reports that his BP is higher when his is more anxious.  He reports that his seizure disorder has caused him anxiety.  Thus, his seizure disorder aggravates his anxiety, which, in turn, aggravates his hypertension.  

It was also reported that regardless of an established baseline, the Veteran's hypertension was at least as likely as not aggravated beyond it natural progression by the service-connected seizure disorder.  It was reported, in sum, that it was at least as likely as not that the Veteran's service-connected seizure disorder had aggravated his nonservice-connected hypertension.  


Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Under 38 C.F.R. § 3.303(b) the 2nd and 3rd elements may be established by demonstrating continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Certain conditions, such as a psychosis or hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

A layperson is competent to describe visible or personally observable symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  However, where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

While competent to attest to symptoms personally experienced during or after military service, a layperson is generally not competent to testify that what was experienced inservice caused disability which was not clinically shown to have manifested until years after service, particularly in light the absence of contemporaneous and corroborating evidence of continuous symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999). 

An Acquired Psychiatric Disorder, To Include An Anxiety Disorder

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  Lay testimony alone may establish the occurrence of the claimed inservice stressor if (a) PTSD is diagnosed during service; or (b) the stressor is related to the Veteran's having engaged in combat with the enemy; or (c) the stressor relates to his fear of hostile military or terrorist activity and appropriate medical personnel confirms that the stressor is adequate to support a PTSD diagnosis; or (d) the stressor relates to being a prisoner-of-war (POW).  38 C.F.R. § 3.304(f)(1), (2), (3), and (4).  However, in claims for PTSD based on an inservice personal assault, evidence from sources other than service records may corroborate the account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  

Here is it undisputed that PTSD was not diagnosed during the Veteran's military service, he served in peace-time and did not engage in combat with the enemy, he has no stressor related to a fear of hostile military or terrorist activity, he was not a POW, and he has no stressor related to having been personally assaulted during service.  

38 C.F.R. § 3.304(f)(5) provides that VA will not deny PTSD based on in-service personal assault without first advising the claimant that evidence from sources other than the service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  Here, the Veteran was not provided such notice because he does not allege an inservice personal assault.  

The only inservice stressor alleged is the Veteran's having been embarrassed in front of other by one or more drill instructors.  However, the recent VA psychiatric examiner implicitly found, in essence, that this simply did not rise to the level of constituting a stressor which could cause PTSD.  Rather, the Veteran had some unspecified childhood stressors as well as a postservice stressor of a personal assault in 1999 during a period of incarceration.  In fact, the Veteran's nightmares and recollections, which in part served as a basis for the current PTSD diagnosis related, to his postservice personal assault during his 1999 incarceration.  

The Board is aware of the 1998 statement of a private physician that the Veteran has a dysthymic disorder which might be post-traumatic in nature.  However, even thought that statement predates the Veteran's having been assaulted while incarcerated in 1999, that physician did not suggest that the trauma was of service origin.  

Thus, while the Veteran has a diagnosis of PTSD based on preservice and postservice stressors, there is simply no corroborating evidence of an inservice stressor which could cause PTSD nor any diagnosis of PTSD based upon any form of inservice stressor.  

Psychiatric Disability Other Than PTSD

The evidence shows that the Veteran did experience symptoms of anxiety during his military service.  The 2002 VA examiner indicated that the Veteran did not, at that time, have symptoms of an anxiety disorder and that anxiety symptoms during service were unrelated to a current mood disorder.  The majority of his symptoms were felt to be due to a personality disorder.  Personality disorders are not disabilities for which service connection may be granted.  Rather, personality disorders are characterized by pathological trends in the personality structure manifested by a lifelong pattern of action or behavior.  38 C.F.R. § 3.303(c) (2011); see also Johnson v. Principi, 3 Vet. App. 448, 450 (1992).  

However, since the 2002 VA psychiatric examination there have been repeated diagnoses of various forms of an acquired psychiatric disorder.  

The Veteran now alleges that his psychiatric disorder is due to his service-connected seizure disorder.  VA recognizes that such a relationship exists inasmuch as a Note to 38 C.F.R. § 4.124a, provides that in the absence of a diagnosis of non-psychotic organic psychiatric disturbance, psychotic, psychoneurotic or personality disorders, if diagnosed and shown to be secondary to or directly associated with epilepsy, will be rated separately.  

In this regard, the January 2006 VA psychiatric examination opined that the Veteran's anxiety disorder is unrelated to his service-connected seizure disorder.  Similarly, the VA psychiatric examiner in April 2012 opined that there was no direct "condition" (connection) between the Veteran's seizures and an acquired psychiatric disorder.  These opinions do not support the Veteran's claim of secondary service connection or secondary aggravation, i.e., that an acquired psychiatric disorder is due to or aggravated by the seizure disorder.  

In contrast to these negative opinions, there are two favorable opinions.  The Veteran's private physician stated in January 2006 that the Veteran's anxiety and depression might, in part, be caused by his seizure disorder.  The opinion expressed by a VA physician upon a review of records in June 2012, citing the 2006 private physician's statement, is more definitive in concluding that the seizure disorder aggravated the Veteran's anxiety disorder.  

The Board is aware that the January 2006 private physician's statement was predicated upon a history related by the Veteran.  However, this does not by itself discredit that private physician's statement as long as the history related by the Veteran was accurate.  That history was that he had had anxiety during service after he developed the inservice onset of his service-connected seizure disorder.  Indeed, the STRs indicate that the Veteran did have anxiety attacks during service.  

Thus, even if the Veteran did have some symptoms of anxiety associated with or due to a personality disorder, and which like the personality disorder would have pre-existed active service, the probative value of the negative medical opinions in this case are not sufficiently greater than that of the favorable medical opinions with respect to the matter of whether an acquired psychiatric disorder is aggravated by the service-connected seizure disorder.  

Stated in other terms, the favorable and the unfavorable medical opinions in this case are so evenly balanced that, with the favorable resolution of doubt in favor of the Veteran, service connection is warranted for an acquired psychiatric disorder on the basis of being aggravated by the service-connected seizure disorder.  

Hypertension

There is no support for the Veteran's contention that he had chronic or essential hypertension prior to his active service.  Rather, when evaluated for this possibility prior to service it was found that he had only a vasomotor reaction to anxiety and not even labile hypertension.  Moreover the STRs are negative for elevated blood pressure reading and even records of his private physician as late as December 1981, after his military service, are negative for hypertension.  His wife has testified that he first began taking this medication in 1988, a number of years after his discharge from active service.  Thus, the opinion rendered by a VA evaluator in December 2011 that it was at least as likely as not that hypertension was incurred during service is unsupported by the evidence.  

On the other hand, it is clear that the Veteran now has essential hypertension, for which he must take medication.  

With respect to secondary service connection, or service connection based on secondary aggravation, a private physician noted as early as 1990 that the Veteran probably had anxiety induced elevated blood pressure.  This tends to buttress the opinion of the VA evaluator in December 2011 that it was at least as likely as not that the Veteran's hypertension was proximately due to the service-connected seizure disorder.  Consistent with this is the opinion of a VA evaluator in June 2012 that the Veteran's hypertension was aggravated beyond its natural progression by his anxiety disorder.  

In the judgment of the Board, the greater weight of probative evidence is in favor of finding that the Veteran's claimed hypertension is secondary to his now service-connected acquired psychiatric disorder.  Thus, service connection for hypertension, on the basis of secondary service connection is warranted.  


ORDER

Service connection for PTSD is denied.  

Service connection for an acquired psychiatric disorder, to include an anxiety disorder but other than PTSD, is granted.  

Service connection for hypertension is granted.  


REMAND

A TDIU may be assigned where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

The Veteran's only service-connected disability is a seizure disorder rated 20 percent disabling.  Accordingly, he does not met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  Even so, a determination of potential referral of the claim for a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) must be made.  

However, before such a determination is made, the Board must note that by this decision service connection is being granted for an acquired psychiatric disorder and for hypertension.  Thus, the ratings to be assigned for these disabilities could potentially establish that the Veteran meets the schedular criteria for a TDIU rating.  

An undated statement from Dr. J. C. reflects that the Veteran had continued to have pet mal seizures which had made a significant contribution to his being unemployable.  

Recently received treatment records from the Veteran's private physician, Dr. W. T. reflect that in February 2005 he had completed a form stating that the Veteran was permanently and totally disabled, although there was hope that in the future there might be something that could help to improve the paresthesia condition.  In a March 2005 statement that physician reported that the Veteran was "unemployable, disabled and unable to work due to medical and mental problems."  In an October 2005 statement that physician reported that the Veteran was unemployable due to a seizure disorder and other medical problems.  

In VA Form 21-4192, Employment Information, in October 2005 the Veteran's former employer reported that the Veteran had been employed from May 1997 to August 1998 as a van driver.  He had left work on medical leave in August 1998 and not returned.  

On VA examination in January 2006 it was reported that the Veteran had not worked in several years but his vocational history indicated that he had graduated from high school and had worked at a couple of jobs prior to service.  His military occupational specialty during service was an administrative specialist.  After service he had had several jobs until he got a job as a security officer at a hospital which he had held for 14 years.  When the hospital closed in1996 he had retired but had attempted work as a van driver for a few years but could not keep up with the work demands but this was not due to a mental disorder.  He now received a retirement pension and VA disability compensation.  He had been denied SSA disability benefits.  

SSA records show that in 2006 and 2007 the Veteran sought medical consultations for a possible implantation of a deep brain stimulator to control his essential tremors which were becoming more of a problem.  X-rays revealed lumbosacral degenerative disc disease.  An analysis of vocational factors reflects that the Veteran's ability to perform past relevant work had been assessed.  An assessment of his standing, walking, lifting, carrying, pushing, pulling, and postural restrictions did not permit him to perform past relevant work.  His ability to perform other work was evaluated and he was found not to be disabled.  He was assessed to be able to do medium exertional level work.  Additional non-exertional restrictions included mental capacity limited to unskilled work.  Examples of jobs within this range included ball sorter, collator, and nut sorter.  These jobs existed in significant numbers in the national economy.  

On VA examination in May 2009 for evaluation of his seizure disorder the diagnoses were focal motor seizures, essential tremor, sleep apnea syndrome, and multiple other medical conditions.  It was the examiner's opinion, even with consideration of the Veteran's nonservice-connected sleep apnea, that currently because of the seizure disorder, the issues with breakthrough seizures resulting in his having numerous losses of his driver's license, his age, and the stigmata associated with a seizure disorder, it was at least as likely as not that the seizure disorder rendered him unable to obtain or retain substantially gainful employment.  


However, under 38 C.F.R. § 4.19 (2011) age may not be considered as a factor in evaluating unemployability and, so, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2011).  

Lastly, at the March 2010 travel Board hearing the Veteran testified that he had lost his driver's license several times and a physician had stated that it was highly unlikely that he would be employable because of "these things."  His wife testified that he had not held a job since 1995.  The Veteran's service representative indicated that the Veteran' hypertension and psychiatric disability also played a part in his being unemployed but again noted that a physician had stated that the Veteran couldn't work due to his seizure disorder alone.  Page 32.  

Thus, in light of this evidence and the grants of service connection by this decision, the Veteran should be afforded an examination to determine whether his service-connected disabilities, alone or together, but exclusive of the adverse impact of nonservice-connected disabilities and the Veteran's age, preclude obtaining and retaining substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examination to determine the effects of his service-connected disabilities on his ability to obtain and retain employment consistent with his education and occupational experience but irrespective of his age and other nonservice-connected disabilities.  

The claims folders must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests, if needed, are to be accomplished.  

The examiner should elicit from the Veteran and the record a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone, and irrespective of age and all nonservice-connected disabilities, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience. 

If the examiner cannot provide the requested opinion he should explain why.  

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to a TDIU rating on a schedular basis (if upon assigning disability ratings for an acquired psychiatric disorder and for hypertension the Veteran meets the schedular TDIU rating criteria) and extra-schedular consideration (pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b)), in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


